Wheeler, C. J.
The jury were well warranted, by the evidence, in finding for the plaintiff, upon an implied promise to ' pay for his services what they were reasonably worth. There is evidence that the defendant consulted and advised with the plaintiff, Chandler, as his attorney, during the progress of the trial.. The latter was thus led to suppose his services were desired by the defendant, and he was not apprised of the contrary. The defendant accepted the services which he rendered; and the law implies a promise, on the part of the defendant, to pay for them. Considered in reference to the evidence, and as a whole, there is no error in the charge and rulings of the court upon instructions, or in the judgment, and it is affirmed.
Judgment affirmed.